Citation Nr: 1446562	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for traumatic arthritis of the lumbar spine, with spondylolisthesis.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a July 2013 statement, the Veteran raised the issue of entitlement to service connection for depression, secondary to his service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis.  This issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is remanded.  


FINDING OF FACT

The Veteran's traumatic arthritis of the lumbar spine, with spondylolisthesis has been manifested by forward flexion to no less than 50 degrees; 4 to 5/5 muscle strength in the lower extremities; no muscle atrophy; no neurological deficit; and no evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for traumatic arthritis of the lumbar spine, with spondylolisthesis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's November 2011 letter to the Veteran satisfied the duty to notify provisions relating to the claim addressed herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also provided the Veteran with spine examinations in November 2011 and November 2012.  These examinations were performed by a physician who had reviewed the Veteran's claims file, reviewed the history of the disabilities with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either examination was inadequate.  Id.  Subsequent treatment reports document the ongoing manifestations of these disabilities.  There is no indication that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A March 2005 rating decision granted service connection at a 20 percent initial evaluation for traumatic arthritis of the lumbar spine, with evidence of previous L3 fracture, effective from September 7, 2001.  An April 2009 rating decision granted an increased evaluation of 40 percent for this condition, effective December 23, 2008.

In August 2011, the Veteran initiated the current claim seeking entitlement to an increased rating for his recharacterized service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis.  This disorder is currently evaluated under the criteria of Diagnostic Code 5237, for lumbosacral strain, which applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).   Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 4.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Based upon a longitudinal review of the record, the criteria for an evaluation in excess of 40 percent for the Veteran's traumatic arthritis of the lumbar spine, with spondylolisthesis have not been met at any time during the appeal period.  38 C.F.R. § 4.71a, General Rating Formula; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  To warrant a rating in excess of 40 percent, there must be unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  VA examinations of the spine performed in November 2011 and December 2012, both noted forward flexion in the lumbar spine to no less than 50 degrees after repetitive testing.  In addition, both examinations noted that there was no intervertebral disc syndrome shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  While some functional loss, pain on movement was indicated, the examiners in November 2011 and in December 2012 found that the range of motion exhibited by the lumbar spine did not decrease after repetitive testing.  The December 2012 examination report noted 5/5 strength in bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Moreover, both examinations included findings of no muscle atrophy; no muscle guarding or spasm; negative straight leg testing; no signs of radicular pain or any other signs or symptoms due to radiculopathy; and no findings of intervertebral disc syndrome.  Finally, the General Rating Formula instructs that the ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  

The Board further finds that separate ratings are not warranted for neurological impairment associated with the Veteran's traumatic arthritis of the lumbar spine, with spondylolisthesis, for the entire rating period on appeal.  Both examinations included findings of no signs of radicular pain or any other signs or symptoms due to radiculopathy; and a review of the treatment records during this period are also silent as to any neurological impairment. 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings for his service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formula, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's traumatic arthritis of the lumbar spine, with spondylolisthesis, is manifested by pain, tenderness, and limitation of forward flexion to 50 degrees, at the most.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis, symptomatology and treatment is more than adequately represented by the disability picture represented by the rating assigned.  

Ratings in excess of 40 percent are provided for certain manifestations of the service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis, disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis varied to such an extent that a rating greater or lesser than a 40 percent evaluation would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against an evaluation in excess of 40 percent for traumatic arthritis of the lumbar spine, with spondylolisthesis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation in excess of 40 percent for traumatic arthritis of the lumbar spine, with spondylolisthesis, is denied.


REMAND

The newly raised claim of entitlement to service connection for depression, secondary to service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis, must be resolved prior to further consideration of the claim for TDIU.  The claim for TDIU is dependent upon consideration of the impact of all service-connected disabilities upon the ability to obtain or retain substantially gainful employment.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  Take all appropriate actions required to adjudicate the Veteran's newly raised claim of entitlement to service connection for depression, secondary to service-connected traumatic arthritis of the lumbar spine, with spondylolisthesis.  The Veteran must be informed in writing of the resulting decision and his associated appellate rights.  To vest the Board with jurisdiction over any adverse decision on this claim, the Veteran must submit a timely notice of disagreement, as well as a timely substantive appeal.  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review. 

2.  After completing the above, and any other development indicated by any response received as a consequence of the action taken above, the issue of entitlement to TDIU must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


